Taylor, Chief Justice,
delivered the opinion of a majority of the Court. '
. , . . ■ It is the opinion of a majority of the Court, that* the bond executed by Scott, fell due on the fourth of Septem-1 her, and that a demand on the fifth, the plaintiff living out of town, was a sufficient exertion of diligence. That the information of the defendant to the agent that the maker was fifty miles out of town, and that he would pay the note on his return, rendered an application at the dwelling house of the latter unnecessary; but that under the circumstances of the case, an application at the shop was all that the law required, where if any one had been left to pay the note, he was most probably to be found, though if such had been the case, it would have been known to the defendant. For which reason a new trial is awarded.